Citation Nr: 0634443	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  94-47 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left shoulder 
disability, including as secondary to degenerative joint 
disease with narrowing of the joint space of the right 
shoulder with limitation of motion (right shoulder 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim for 
service connection for left shoulder disability, which was 
asserted as secondary to his service-connected right shoulder 
disability, on the basis that he had not submitted new and 
material evidence sufficient to reopen a claim for this 
benefit. The veteran perfected a timely appeal of this 
determination to the Board.

This matter was before the Board in February 2002 and was 
remanded.  In August 2003, the Board reopened the veteran's 
claim on the basis that he had submitted new and material 
evidence, but remanded the issue of entitlement to service 
connection for left shoulder disability, including as 
secondary to right shoulder disability.  The RO continued to 
deny the veteran's claim.

The Board notes that the veteran was scheduled to present 
testimony before a Member of the Board (now known as a 
Veterans Law Judge) in October 1999.  However, the veteran 
failed to report to the hearing.  As the record does not 
contain further explanation as to why the veteran failed to 
report to the hearing, or any additional requests for an 
appeals hearing, the Board deems the veteran's request for an 
appeals hearing withdrawn.  See 38 C.F.R. § 20.702 (2006).


FINDINGS OF FACT

1.  The record reflects a current diagnosis of arthritis in 
the veteran's left shoulder, manifested as pain and 
limitation of motion.

2.  The veteran was not noted to have any left shoulder 
condition upon entering service.

3.  The veteran complained of left shoulder pain and the left 
shoulder popping out of the joint on several occasions during 
service in 1966 and 1967, reiterated this complaint at 
separation examination, and was noted to have left shoulder 
subluxation in service.

4.  To date, there has been no medical etiology opinion 
stating that it is more likely than not that the veteran's 
current left shoulder problems were not incurred during or 
caused by service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
left shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Service Connection

The veteran essentially argues that he is entitled to service 
connection for his left shoulder disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the instant case, the record reflects a current diagnosis 
of arthritis in the veteran's left shoulder, manifested as 
pain and limitation of motion.  Furthermore, the veteran's 
service medical records reflect that the veteran complained 
of left shoulder pain and the left shoulder popping out of 
the joint on several occasions during service in 1966 and 
1967, and reiterated this complaint at separation 
examination.  Although left shoulder dislocation was never 
observed or diagnosed by a medical doctor in service, an 
April 1967 medical report indicates an objective impression 
of left shoulder subluxation.

Pursuant to the Board's August 2003 remand, the veteran was 
afforded a VA shoulder examination in October 2004.  On 
examination, the veteran was found to have limited motion of 
the left shoulder and complaints of pain increasing with 
repetitive motion, with x-rays showing mild to moderate 
arthritis of the left shoulder.  The examiner's assessment 
was: that the left shoulder problems were not caused by the 
veteran's right shoulder disability; that although the 
veteran did complain of left shoulder problems during 
service, there was no medical documentation to support that 
his shoulder was dislocated while on active duty; and that 
given the veteran's history of multiple right shoulder 
dislocations prior to active duty, it would be at least as 
likely as not that a similar process occurred with the left 
shoulder prior to active duty, but there was no documentation 
regarding this.  The examiner did not state whether it was at 
least as likely as not that the veteran's current left 
shoulder problems, including arthritis, began during service 
or were caused by an in-service injury or disease.  The RO 
continued to deny the veteran's claim based on this October 
2004 examination report.

To date, there has been no medical etiology opinion stating 
that it is more likely than not that the veteran's current 
left shoulder problems were not incurred during or caused by 
service.

The Board notes that no left shoulder condition is noted on 
the veteran's entrance examination.  A veteran who served 
after December 31, 1946, is presumed to be in sound condition 
when he or she entered into military service, except for 
conditions noted on the entrance examination.  38 U.S.C.A. 
§ 1111.  In this case, the veteran is presumed to have been 
in sound condition upon entering service.  Thus, as there is 
no medical evidence establishing that a left shoulder 
condition clearly and unmistakably existed prior to service, 
the Board must now consider whether such a condition was 
incurred during service.

The Board also notes that the veteran's complaints in service 
regarding left shoulder pain and his shoulder going out of 
the joint are the veteran's observations of his own 
symptomatology rather than medical diagnoses.  Although the 
veteran is not competent to provide opinions that require 
medical knowledge, he is competent to report his 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the veteran's reports of his shoulder being in 
pain and seeming to be popping out the joint are competent 
lay evidence, even though the veteran is not competent to 
diagnose a dislocation of his own shoulder.

In light of the veteran's presumed soundness upon entering 
service, his multiple in-service complaints regarding 
shoulder pain and shoulder joint trouble, the continuation of 
his symptomatology of shoulder pain and joint problems, and 
his current diagnoses of arthritis and limitation of left 
shoulder motion, resolving doubt in favor of the veteran, the 
Board concludes that the veteran's current left shoulder 
condition is due to in-service injury or disease.  
Accordingly, service connection for the veteran's left 
shoulder disability is warranted.


ORDER

Entitlement to service connection for left shoulder 
disability is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


